EXHIBIT 10.9.2

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 24, 2018 between AIR WISCONSIN AIRLINES LLC (the “Borrower”) and HER
MAJESTY IN RIGHT OF CANADA (the “Lender”) and amends that certain Credit
Agreement dated as of June 5, 2017 between the Borrower and the Lender (the
“Credit Agreement”).

WHEREAS, except as otherwise defined in this Amendment, the capitalized terms
used herein shall have the meanings attributed thereto in the Credit Agreement;
and

WHEREAS, in order to amend the Credit Agreement, the parties have agreed to
execute this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

Section 1.       Amendments to Section 1.01 of the Credit Agreement.
Section 1.01 of the Credit Agreement is hereby amended in the following manner:

(a)         The definition of “Business Day” is hereby deleted in its entirety
and replaced with the following:

““Business Day”: any day, other than a Saturday or Sunday, on which commercial
banks are open for business in New York, New York, Milwaukee, Wisconsin and
Appleton, Wisconsin.”

(b)         A definition of “Disclosure Certificate” is hereby added as follows:

““Disclosure Certificate”: a certificate dated December 7, 2018, executed by
Borrower and delivered to Lender, describing certain developments and
contingencies applicable to Borrower.”

(c)         The definitions of “Deferral Security Agreement” and “Deferral
Security Agreement Trustee” are hereby deleted in their entirety.

(d)         The definition of “Materially Adverse Change” is hereby deleted in
its entirety and replaced with the following:

““Materially Adverse Change”: the occurrence and continuation of one or more of
the following events: (i) a material adverse change in the financial condition,
financial results, business or operations of Borrower (as measured against
Borrower’s status based on December 31, 2017 year-end audited financial
statements) which could reasonably be



--------------------------------------------------------------------------------

expected to materially adversely affect its ability to perform its obligations
under this Agreement, or (ii) Borrower, as debtor, shall have commenced or there
shall be pending or there shall have been commenced against Borrower and be
pending a case, proceeding or other action under applicable bankruptcy or
insolvency laws or similar legislation.”

Section 2.       Amendment to Section 3.01 of the Credit Agreement. The
references to “11:00 a.m.” and “3:00 p.m.” in Section 3.01 of the Credit
Agreement are hereby deleted and replaced with references to “1:00 p.m.” and
“5:00 p.m.”, respectively.

Section 3.       Amendment to Section 4.05 of the Credit Agreement. The text of
Section 4.05 of the Credit Agreement is hereby deleted and replaced with the
following:

“(a) The audited balance sheet as of December 31, 2017, for Borrower and its
consolidated subsidiaries, and the related results of operations for the year
then ended, have been prepared in accordance with GAAP and fairly present, in
all material respects, Borrower’s financial condition as of such date and
results of operations for such period, and (b) except to the extent (if any)
described in the Disclosure Certificate, since December 31, 2017. there has been
no Materially Adverse Change.”

Section 4.       Amendment to Section 8.02 of the Credit Agreement. Section 8.02
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“Section 8.02 Notices. All communications and notices provided for under this
Agreement shall be in writing (including telecopies and emails), shall be in
English, shall be effective on delivery, and shall be addressed as follows (or
to such other address as any such party shall designate by notice to each other
such party):

if to Borrower:

Air Wisconsin Airlines LLC

W6390 Challenger Drive, Suite 203

Appleton, WI 54915-9120

Attn: President and Chief Executive Officer

Fax: (920) 749-4158

Email: christine.deister@airwis.com

with a copy to the same address,

Attn: Chief Accounting Officer and Treasurer

Email: gregg.garvey@airwis.com

if to Lender:

Her Majesty in Right of Canada

c/o Export Development Canada

150 Slater Street

Ottawa, Ontario

 

2



--------------------------------------------------------------------------------

Canada K1A 1K3

Attn: Loans Services & Asset Management - Transportation

Fax: (613) 598-2514 and (613) 598-3186

Email: ls-aerospace@edc.ca

Wherever “notice”, “notify”, or similar variations are used in this Agreement,
the Mortgage, or the Notes, they mean the provision of a notice in accordance
with this Section 8.02.”

Section 5.       Amendment to Section 8.14 of the Credit Agreement. The last
sentence of Section 8.14 of the Credit Agreement is hereby deleted in its
entirety.

Section 6.       Amendment to Exhibit A of the Credit Agreement. Exhibit A to
the Credit Agreement is hereby deleted in its entirety and replaced with Exhibit
A attached hereto.

Section 7.       Ratification. Except as amended hereby, the Credit Agreement
continues and shall remain in full force and effect in all respects and each of
the parties hereby confirms and ratifies its obligations thereunder. From and
after the date hereof, each and every reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” or similar words and phrases referring to the
Credit Agreement or any word or phrase referring to a section or provision of
the Credit Agreement is deemed for all purposes to be a reference to the Credit
Agreement or such section or provision as amended pursuant to this Amendment.

Section 8.       Counterparts. This Amendment may be signed in counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
one and the same Amendment.

Section 9.       Governing Law. This Amendment shall in all respects be governed
by and construed in accordance with the laws of the state of New York, including
all matters of construction, validity and performance.

*     *     *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized officers as of the date first written above.

 

AIR WISCONSIN AIRLINES LLC, as Borrower
By: /s/ C. R. Deister                                    Name: Christine R.
Deister Title:   President and C.E.O. HER MAJESTY IN RIGHT OF CANADA, as Lender
By: /s/ Sean Mitchell                                   Name: Sean Mitchell
Title:  Principal Special Risks By: /s/ Brian Craig
                                   Name: Brian Craig Title:  Sr. Special Risks
Manager



--------------------------------------------------------------------------------

EXHIBIT A

DESIGNATED LEASES

 

FAA

REGISTRATION

    MSN      DATE OF LEASE    OWNER TRUSTEE       

ORIGINAL

EQUITY

PARTICIPANT

 

N408AW

  7568    December 21, 2001    U.S. Bank National


Association

   Fleet National Bank

N411ZW

  7569    December 21, 2001    U.S. Bank National


Association

   Fleet National Bank

N412AW

  7582    December 21, 2001    U.S. Bank National


Association

   Fleet National Bank

N413AW

  7585    December 21, 2001    U.S. Bank National


Association

   Fleet National Bank

N414ZW

  7586    December 21, 2001    U.S. Bank National


Association

   Fleet National Bank

N415AW

  7593    December 21, 2001    U.S. Bank National


Association

   Fleet National Bank

N419AW

  7633    April 12, 2002    U.S. Bank National


Association

   ICX Corporation

N420AW

  7640    October 30, 2002    U.S. Bank National


Association

   NCC Solar Company

N423AW

  7636    October 30, 2002    U.S. Bank National


Association

   NCC Solar Company

N424AW

  7656    October 30, 2002    U.S. Bank National


Association

   NCC Solar Company

N425AW

  7663    October 30, 2002    U.S. Bank National


Association

   NCC Solar Company

N426AW

  7669    November 14, 2002    U.S. Bank National


Association

   NCC Solar Company

N427ZW

  7685    November 14, 2002    U.S. Bank National


Association

   NCC Solar Company

N428AW

  7695    December 13, 2002    U.S. Bank National


Association

   NCC Solar Company

N429AW

  7711    December 13, 2002    U.S. Bank National


Association

   NCC Solar Company

N430AW

  7719    December 5, 2002    U.S. Bank National


Association

   NCC Solar Company

N435AW

  7724    December 13, 2002    U.S. Bank National


Association

   NCC Solar Company

 

Exhibit A

Page 1